 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   ERIC J. CHANG
 3 Special Assistant U.S. Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00028-KJN
12                                Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND EXCLUDE TIME PERIODS
13                         v.                            UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   COREY LEE WARMBOE,
                                                         DATE: March 20, 2019
15                               Defendant.              TIME: 9:00 a.m.
                                                         COURT: Hon. Kendall J. Newman
16

17                                             STIPULATION
18         1.     By previous order, this matter was set for status on March 20, 2019.
19         2.     By this stipulation, the parties now move to continue the status conference until April 24,
20 2019, and to exclude time between March 20, 2019, and April 24, 2019, under Local Code T4.
21         3.     The parties agree and stipulate, and request that the Court find the following:
22                a)      The discovery associated with this case includes investigative reports and related
23         documents in electronic form including over 100 pages of documents and over one dozen videos
24         and photos. This discovery was produced directly to counsel and/or made available for
25         inspection and copying.
26                b)      Counsel for the defendant needs additional time to review the current charges, to
27         conduct investigation and research related to the charges, to review discovery, to discuss
28         potential resolutions with his/her client, and to otherwise prepare for trial.

      STIPULATION TO CONTINUE STATUS                     1
30    CONFERENCE AND EXCLUDE TIME
 1                c)      Counsel for the defendant believes that failure to grant the above-requested

 2         continuance would deny them the reasonable time necessary for effective preparation, taking into

 3         account the exercise of due diligence.

 4                d)      Based on the above-stated findings, the ends of justice served by continuing the

 5         case as requested outweigh the interest of the public and the defendant in a trial within the

 6         original date prescribed by the Speedy Trial Act.

 7                e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8         et seq., within which trial must commence, the time period of March 20, 2019 to April 24, 2019,

 9         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

10         because it results from a continuance granted by the Court at defendant’s request on the basis of

11         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

12         of the public and the defendant in a speedy trial.

13 / / /

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION TO CONTINUE STATUS                     2
30    CONFERENCE AND EXCLUDE TIME
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 19, 2019                                   MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9
10
     Dated: March 19, 2019                                   /s/ LINDA ALLISON
11                                                           LINDA ALLISON
12                                                           Counsel for Defendant
                                                             Corey Lee Warmboe
13

14

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 19th day of March, 2019.

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS                     3
30    CONFERENCE AND EXCLUDE TIME
